DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-032909, filed on 2/26/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-27 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP2008270203A – foreign copy and machine translation included) in view of Matsumoto (US 2010/0323266 A1 – see IDS).
	Regarding Claims 24-25, Hiroshi discloses a high-temperature steam electrolysis cell (i.e., water electrolysis cell that generates hydrogen and oxygen from water vapor) [pars. 0026,0014; Fig. 1] comprising:
a hydrogen generation section in which an anode (fuel electrode 2), an electrolyte (layer 3), and a cathode (air electrode 4) are stacked;
a hydrogen non-generation section that does not include the hydrogen generation section (i.e., section including interconnector 5); and
an oxygen-ion-insulating gas seal film (interconnector 5) arranged so as to cover at least a part of a surface of the hydrogen non-generation section, wherein
the gas seal film comprises a structure including an SrTiO3-based material having a composition of       Sr1-3x/2LaxTi1 + yO3-δ, where 0.15 ≦ x ≦ 0.4 and 0.2 ≦ y ≦ 0.4.
	Hiroshi fails to teach: (1) wherein the gas seal film comprises a structure formed by sintering a material containing MTiO3 wherein M is an alkaline earth metal element, and metal oxide excluding TiO2 and YSZ, and wherein the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from MTiO3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure and contains M and Ti derived from MTiO3, and an area ratio of the second structure in the structure is not less than 1% and not more than 9% (claim 24); or (2) wherein the gas seal film comprises a structure formed by sintering a material containing M(1+x)TiO3 wherein M is an alkaline earth metal element, and 0<x, or MTi(1+y)O3 wherein M is an alkaline earth metal element, and 0<y, and metal oxide excluding TiO2 and YSZ, the structure includes a first structure and a second structure that are different in composition, the first structure contains components derived from M(1+x)TiO3 or components derived from MTi(1+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure and contains M and Ti derived from M(1+x)TiO3 or MTi(1+y)O3, and an area ratio of the second structure in the structure is not less than 1% and not more than 9% (claim 25).
	However, Hiroshi teaches the interconnector includes airtightness for preventing fuel gas from leaking, and in order to increase the airtightness, it is important to increase the denseness of the interconnector [par. 0004].  Hiroshi further teaches that a person skilled in the art will understand that the structure for a high-temperature steam electrolysis cell can be applied to that of a solid oxide fuel cell [par. 0026].  In this regard, Matsumoto, from the same field of endeavor, discloses an interconnector material for a solid oxide fuel cell having a high degree of densification and providing a high degree of gas tightness at the contact interface between the electrolyte and the interconnector, wherein the material comprises (SrxE1-x)TiO3, where x satisfies 0.01≦x≦0.5, and E represents one or more elements selected from the group consisting of La, Pr, Nd, Sm and Gd, and Al2O3, wherein the Al2O3 content relative to the (SrxE1-x)TiO3 is not less than 2 mol % and not more than 10 mol % [Matsumoto – Abstract].  Matsumoto further teaches that the interconnector is formed by forming a slurry including (SrxE1-x)TiO3 and Al2O3, depositing on a support tube, and sintering for 4 hours in air at a temperature of about 1400o C [Matsumoto – pars. 0052-53].  It should be noted here that Hiroshi uses similar sintering conditions for form the interconnector [Hiroshi – par. 0029].  Matsumoto further teaches that if an amount of Al2O3 within the aforementioned range is added to the (SrxE1-x)TiO3, then the (SrxE1-x)TiO3 and the Al2O3 react during the co-sintering, producing a liquid phase in an amount that corresponds to the Al2O3 content that penetrates between particles of the (SrxE1-x)TiO3, causing reorientation, dissolution and re-precipitation of the particles, thereby promoting densification [Matsumoto – par. 0014].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Matsumoto to have modified the interconnector composition of Hiroshi to have included Al2O3 in an amount of 2-10 mol % in order to promote densification and enhance airtightness to the interconnector.  
	It is noted that the instantly claimed invention obtains the claimed gas seal film using the same composition and process as disclosed by Matsumoto [PgPublication of instant application – pars. 0109-111,0127] such that the gas seal film of modified Hiroshi would necessarily have: (1) a structure including a first structure and a second structure that are different in composition, the first structure contains components derived from MTiO3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure and contains M and Ti derived from MTiO3, and an area ratio of the second structure in the structure is not less than 1% and not more than 9% (claim 24); or (2) a structure including a first structure and a second structure that are different in composition, the first structure contains components derived from M(1+x)TiO3 or components derived from MTi(1+y)O3 in larger amounts than the second structure, the second structure contains a metal element contained in the metal oxide in a larger amount than the first structure and contains M and Ti derived from M(1+x)TiO3 or MTi(1+y)O3, and an area ratio of the second structure in the structure is not less than 1% and not more than 9% (claim 25).
	Regarding Claims 26 and 31, Hiroshi discloses wherein the alkaline earth metal element is Sr [Hiroshi – par. 0014].
	Regarding Claims 27 and 32, modified Hiroshi discloses wherein the metal oxide is Al2O3 [Matsumoto - Abstract].
Allowable Subject Matter
Claims 28-30 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims require that the hydrogen non-generation section includes: (1) a lead film electrically connected to the hydrogen generation section at an end portion; and/or (2) an interconnector for electrically connecting the hydrogen generation sections to each other and a portion other than the lead film and the interconnector, and the gas seal film is arranged so as to cover at least a part of a surface of the portion other than the lead film and the interconnector.  However, Hiroshi discloses that the gas seal film acts as both an interconnector and a lead film such that the gas seal film is an electronic conductor that electrically connects adjacent cells [Hiroshi – par. 0012].  Further, Matsumoto does not teach electrical interconnection of adjacent cells according to the claimed configuration(s).  In contrast, the instant application teaches that gas seal film is electronically insulating so that a short-circuit between power generation sections can be prevented.  Therefore, there is no motivation for an ordinary skilled artisan to further modify the electrolysis cell of Hiroshi to include a lead film and/or another interconnector, as claimed, respectively.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724